ACCEPTED
                                                                                                        02-17-00235-CV
                                                                                             SECOND COURT OF APPEALS
                                                                                                   FORT WORTH, TEXAS
                                                                                                     12/20/2017 9:23 AM
                                                                                                         DEBRA SPISAK
                                                                                                                 CLERK

                                       NO.02-17-00235-CV

MARTA CARREJO MARTINEZ                            §                   IN THE SECOND DISTRICT
                                                  §                                  FILED IN
                                                                              2nd COURT OF APPEALS
       Appellant,                                 §                             FORT WORTH, TEXAS
                                                  §                           12/20/2017 9:23:49 AM
v.                                                §                          COURT    OF APPEALS
                                                                                  DEBRA   SPISAK
                                                  §                                    Clerk
JANET MANGRUM                                     §
                                                  §
       Appellee.                                  §                    AT FORT WORTH, TEXAS

       APPELLEE'S FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME

TO THE HONORABLE CLERK AND JUSTICES:

        COMES NOW Appellee Janet D. Mangrum and files this motion seeking an extension

of time to file the Appellee's Brief and for good cause would show the following:

        1.     This case is on appeal from the 96th District Court of Tarrant County, Texas.

       2.      The case in the trial court was styled Janet Mangrum v. Marta Carrejo Martinez,

Cause No. 096-263989-13.

       3.      Appellant filed her Brief on November 29,2017        after one thirty (30) day

extension and one sixty (60) day extension.

       4.      Appellee's Brief is currently due December 29,2017.

        5.     No previous request for extension of time has been made by or granted to the

Appellee.

        6.     Appellee requests a thirty (30) day extension of time to file the Appellee's Brief.

        7.     In support of this Motion and as good cause, Appellee's counsel shows that he will

be unable to complete the Brief in this case before the due date because of parental responsibilities

during the holidays. Appellee's counsel will be out of the office taking care of his special needs

son during the holidays, and will be unable to work on the Brief.


Appellee's First Unopposed Motion For Extension Of Time                                         Page 1
       WHEREFORE. Appellee respectfully requests that this Court grant this Motion and extend

the due date for Appellee's Brief by thirty (30) days until January 29,2018.



                                                     ~~:ed'
                                                     -~
                                                     Texas Bar Card No. 03657020
                                                     LAW OFFICES OF NEAL S. CALLAWAY
                                                     1200 Summit Ave., Suite 720
                                                     Fort Worth TX 76102
                                                     817/332-2076; FAX 817/877-5661
                                                     ATTORNEY FOR APPELLEE
                                                     callawaylaw@sbcglobal.net


                              CERTIFICATE OF CONFERENCE

        This is to certify that on the 15th day of December, 2017, Leigh W. Davis, attorney for Appellant,
stated that he did not oppose this Motion and its requested relief.




                                             ~                        ..•.




                               CERTIFICATE OF SERVICE

        This is to certify that on the 20th day of December, 2017, a copy of the foregoing was served by
electronic service to the following:

                               (Mr.) Leigh W. Davis
                               1901 Central Drive, Suite 708 LB 57
                               Bedford, TX 76021
                               leighwdavis@gmail.com



                                              Ne~
                                                ~




Appellee's First Unopposed Motion For Extension Of Time                                     Page 2